PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/724,162
Filing Date: 3 Oct 2017
Appellant(s): Benson et al.



__________________
David K. Cole
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Objection to specification withdrawn because pg. 8 ll. 10-13 of specification recites that the housing 12 may be formed of “plastic... metal... or a combination of these materials.”

(2) Response to Argument
Regarding claims 1, 9, and 17, applicant argues on pg. 8 of appeal brief that the references do not teach the opening 84 partly extending into TFT layer 58 s shown in fig. 13 of instant application 15724162.  Figure 9 of Mathew (US 2010/0315570) discloses the camera 102 on the TFT layer 76 with no opening penetration and Mathew fig. 8 discloses the camera 102 on the TFT layer 76 with an opening penetrating entirely through the TFT layer 76.  Mathew does not disclose the opening penetrating partly through the TFT layer.  However, fig. 5 of Joo (US 2008/0039159) disclose circuitry supporting substrate 200 with a seating hole 241 penetrating partly through circuitry supporting substrate 200.  Applicant argues that Joo’s circuitry supporting substrate 200 
Regarding claim 16 and 18, applicant argues on pg. 13 of appeal brief that references do not teach the housing made of metal and glass.  Fig. 9 of Mathew (US 2010/0315570) discloses housing 26 that can be made of metal or glass but not both at the same time. See par [0026] of Mathew.  However, fig. 1 of Asuncion (US 8,861,198) discloses a portion made of metal portion 120 and a glass impregnated plastic portion 125 that may have glass fibers that make up approximately 70% of the plastic portion by volume and can be considered a glass portion.  See col 5 ll. 56 of Asuncion.  Therefore, it would have been obvious to one of ordinary skill in the art to form the housing of 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        
Conferees:
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893 

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                 
                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.